Ostrander, J.
(after stating the facts). Plaintiffs advance two propositions. The first one is that the title to the lumber passed, by the assignment of the invoice, to the plaintiffs. The second is that, having been advised by plaintiffs of their rights, the turning the lumber over to someone other than the plaintiffs amounted to an acceptance of the lumber, and liability arises to pay to plaintiffs the contract price. No authority is cited in support of the first proposition. It is said, however, that the account was an executory contract of sale, and its assignment carried with it all the rights under that contract. If the shipment had been accepted, the assignees had the absolute right to the money; and, if the contract had been rescinded, the right to the possession of the lumber.
*603The mere assignment of a money demand which is to arise only upon the performance of a contract by the assignor is not necessarily and as matter of law a sale of the subject-matter of the contract. Manifestly one might be willing to accept, as security for a loan, the assignment of an invoice of lumber in transit when he would not accept, with the attendant liabilities of freight and other charges, the title to the lumber. The facts do not warrant the conclusion that plaintiffs bought the lumber in transit. They at no time asserted ownership of the lumber. There is no intimation of such a claim in the letter transmitting to defendant the assigned invoice. It appears that, while a letter dated at St. Louis on the 10th of the month is answered at Detroit on the 12th of the same month, an interval of at most three days, the plaintiffs’ reply to the defendant’s letter of August 3d, informing them that the lumber was rejected, and that it was complying with the vendor’s request in unloading it and holding it, was dated August 21st. This reply advises defendant that plaintiffs are informed that under instructions from the vendor they have turned the lumber over to someone else, and it requests defendant to notify the new buyer that the account has been assigned to them. The right of the vendor to control the disposition of the lumber is not questioned.
The lumber was rejected because it was not of the quality which had been ordered. There was a breach of the contract on the part of the vendor, not a rescission on the part of the vendee. If the lumber had been accepted, the duty to pay for it would at once arise, and the plaintiffs’ right to enforce the demand would be undoubted. This because plaintiffs succeeded to the vendor’s right to enforce the demand. But where, as between the contracting parties, no right to enforce the demand ever arose, where the vendee owed to the vendor no duty, express or implied, to pay the demand, it is difficult to understand how an assignee of the demand has, by virtue of his assignment, succeeded to any such right. The correspondence of the *604plaintiffs and the defendant established no contract relations between them.
"We think there is no theory, supported by the facts, which will permit the plaintiffs to recover, in assumpsit, the contract price of the lumber, or any part of it.
The judgment is affirmed.
Blair, C. J., and Grant, Montgomery, and Moore, JJ., concurred.